Title: Jean B. Porée to Thomas Jefferson, 2 May 1810
From: Porée, Jean B.
To: Jefferson, Thomas


          
            
              Monsieur
              Philadelphie Ce 2d May 1810
            
            
		  
		  
		  J’ai l’honneur de Vous Envoyer un livre dont J’ai êté chargé pour Vous, à Paris, au mois de Novembre dernier, par Mr Julien (M. Ant.) Inspecteur aux Revües, chef de l’habillement des troupes, près
				S.E. Le Ministre Directeur de l’administration de la Guerre à Paris Rüe Varennes—
            Mr M. Ant. Julien, auteur de ce 
                     cet Ouvrage et qui a l’honneur de Vous en faire Lhommage, Monsieur, m’a bien recommandé de Vous le faire parvenir aussitôt que possible après mon arrivée aux Etats-Vnis.
				Je n’ai pû suivre ses
				desirs ni les miens à Cet egard, parceque depuis le mois de Mars dernier que Je suis débarqué en Cette Ville, du Navire Lovely Mathilda parti de la Rochelle le 3 Janvier précédent; 
				Ce n’est que depuis peu de Jours que Je suis débarrassé
				d’une
				attaque de Goute qui m’a Constamment retenû, et me retient encore, Prisonnier dans ma Chambre, sans pouvoir vaquer à aucune
				affaire.
            Je saisis, Monsieur, avec Empressement, un des premiers instante que me donne le retour de ma santé pour m’acquitter envers Vous de la Commission de Mr Julien, qui m’est d’autant plus agréable, qu’elle me procure l’honneur de Vous donner l’assurance du profond respect avec lequel
            
              Je suis Monsieur Votre très humble Et très obeissant serviteur
                      
                     
                  
              
                
                  
                        Jn B. Porée
                
                
                  ancien Chancelier du Consulat Général
                
                
                  de France près les Etats-Vnis et V. Consul
                
                
                  Interimaire à Norfolk; chèz Mr
                
                
                  De Beaujour Consul Général à Philade
                
              
            
          
          
            P.S. dans l’incertitude ou Je suis, de savoir, si Mr Julien a joint un Prospectus de son ouvrage, J’ai l’honneur de Vous en envoyer un cy inclus—
          
         
          Editors’ Translation
          
            
              
                Sir
                 
                        Philadelphia 
                        2d May 1810
              
              
		  
		  
		  I have the honor to send you a book that was entrusted to me for you, in Paris, last November, by Mr. Jullien (M. Ant.) inspector of the magazines, superintendent of the troops’ clothing,
			 in the
			 office of
			 His Excellency the minister director of the War Department in Paris on the Rue de Varennes—
              Mr. M. Ant. Jullien, the author of this work and the one who has the honor of offering it to you, Sir, impressed on me the need to send it to you as soon as possible after my arrival in the United States.
			 I was unable to fulfill either his wishes or mine in this
			 regard,
			 because since last March when I 
                     disembarked in this city, from the ship Lovely Mathilda which departed from La Rochelle last January 3, 
			 it has only been a few days since I have gotten rid of an
			 attack
			 of the gout that has kept me, and is still keeping me, a prisoner in my room, unable to attend to any business.
              Sir, I seize with eagerness, one of the first moments after the return of my health to fulfill Mr. Jullien’s commission, which is even more agreeable as it allows me the honor of expressing to you the profound respect with which
              
                I am, Sir, your very humble and very obedient servant
                      
                     
                
                  
                    
                        Jn B. Porée
                  
                  
                    former Chancellor of the Consul General
                  
                  
                    of France in the United States and
                  
                  
                    Provisional Vice Consul at Norfolk; at the home of Mr.
                  
                  
                    De Beaujour, Consul General in Philadelphia
                  
                
              
            
            
              P.S. in the uncertainty in which I find myself regarding whether or not Mr. Jullien has included a prospectus of his work, I have the honor to enclose one in this letter— 
            
          
        